DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12-23-2020 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 12-22-2020.  These drawings are accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hays et al. (2014/0273742) in view of Fleenor (D585,184) in view of Cole (2014/0182044).
Regarding claims 1 and 10, Hays teaches a garment, capable of a body-enhancing garment, the garment comprising: 
a front side (para 0014, the pants must have a front side);
a rear side, the rear side opposite the front side (Fig. 2); and 

    PNG
    media_image1.png
    368
    486
    media_image1.png
    Greyscale

a yoke on the rear side, wherein the yoke is anatomy warped (Fig. 2, member 2, para 0020 to 0022), wherein the yoke has a right curve and a left curve and arches toward a top of the garment, wherein the right curve extends from the first side to the center of the rear side and arches toward the top of the garment, and wherein the left curve extends from the second side to the center of the rear side and arches toward the top of the garment, and wherein the right curve and the left curve connect at the center of the rear of the garment (Fig. 2 annotated above and para 0020 to 0022),
a first pocket on the rear side and positioned at least partially over a first cheek of a buttocks of a wearer of the garment when worn, the yoke being positioned between a waistline of the garment and the first pocket (Fig 1, member 3); 
the first pocket comprising: an interior edge; and an exterior edge meeting the interior edge at a bottom of the pocket opposite the top edge, the first pocket being asymmetrical about a vertical line passing through the intersection of the interior edge and the exterior edge (Fig 2 annotated above).
Hays does not teach a curved top edge that arches away from a center of the first pocket; a first side seam; a second side seam, the second side seam opposite the first side seam; the right curve extends from the first side seam and the left curve extends from the second side seam.
Fleenor teaches a pocket garment having a curved top edge that arches away from a center of the first pocket (Fig 1, top curve).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the top edge of Hays pocket with the curved edge of Fleenor, in order to adapt perfectly to the curved surface of the buttock and therefor provides more comfort for the user.
The modified garment Hays-Fleenor does not teach a first side seam; a second side seam, the second side seam opposite the first side seam; the right curve extends from the first side seam and the left curve extends from the second side seam.
Cole teaches a garment having a first side seam; a second side seam, the second side seam opposite the first side seam (Fig. 1, members 20 are on both the left and right sides, para 0042 and claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to combine the garment of Hays by adding the side seams, as taught by Cole, in order to connect the front and back side together, as it is well known in the art that the seam is used to connect two portions together.
The combined garment Hays-Fleenor-Cole does not explicitly teach the right curve extends from the first side seam and the left curve extends from the second side seam. However, as seen in Hays, Fig. 2 that the yoke extends from the left side to the right side of the garment and the seams of Cole are on the left and right sides of the garment, therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to understand the seams of Cole would be located where the yoke of Hays started. Additionally, applicant does not provide any criticality or unexpected results why the seam must be that specific orientation, and the court held that the particular placement of a structure was held to be an obvious matter of design choice. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device." Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & inter. 1984).
Regarding claim 2, the combined garment Hays-Fleenor-Cole does not explicitly teach each of the left curve and the right curve are closest to the waistline at a distance from 2.5 inches to 8 inches from the center of the rear side.
It is noted that yokes having left and right curves that are closest to the waistline at a distance from the center of the rear side are known in the art as “sweetheart” yokes, and sweetheart yokes are used to create visual illusions (as evident by Nick Coe https://www.heddels.com/dictionary/yoke/#:~:text=What%20does%20Yoke%20mean%3F,yoke%2C%20the%20greater%20the%20curve). Hays does disclose left and right curves having portions that are closest to the waistline at a distance from the center of the rear side that appears to be within the range of 2.5 inches to 8 inches from the center, but is silent as to the exact value of the distance.
The claimed invention and the Hays reference are both drawn to curved yokes on lower body garments such as jeans and are intended to be worn by human wearers. Human bodies are a limited range of sizes; therefore, garments and portions of garments such as yokes are also within a limited range of sizes as they use for human. One of ordinary skill in the art would recognize that a left and right curve of a sweetheart yoke being closest to the waistline at a distance from 2.5 inches to 8 inches from the center of the rear side would be within the scope of the Hays reference. Furthermore, one of ordinary skill would recognize that the dimensions of the curve could be optimized to the intended wearer’s dimensions to achieve the desired aesthetics, such as visually enhancing or de-emphasizing the wearer’s curves.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have provided each of the left curve and the right curve are closest to the waistline at a distance from 2.5 inches to 8 inches from the center of the rear side, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. See MPEP 2144.05 II A.
Furthermore, It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have provided each of the left curve and the right curve are closest to the waistline at a distance from 2.5 inches to 8 inches from the center of the rear side, for the purpose of fitting the curves of the intended wearer and for the purpose of visually enhancing or de-emphasizing the wearer’s curves as desired for the intended aesthetics.
Regarding claim 3, the combined garment Hays-Fleenor-Cole does not explicitly teach the left curve and the right curve are from .5 inches to 1 1/2 inches below a lower waist seam at the distance from 3 inches to 3.5 inches from the center of the rear side.
It is noted that yokes having left and right curves that are closest to the waistline at a distance from the center of the rear side are known in the art as “sweetheart” yokes, and sweetheart yokes are used to create visual illusions (as evident by Nick Coe https://www.heddels.com/dictionary/yoke/#:~:text=What%20does%20Yoke%20mean%3F,yoke%2C%20the%20greater%20the%20curve). The combined garment Hays-Fleenor-Cole does disclose left and right curves having portions that are curve toward the waist band from 0.5 inches to 1 1/2 inches below a lower waist seam at the distance from 3 inches to 3.5 inches from the center of the rear side a distance that appears to be within the range, but is silent as to the exact value of the distance.
The claimed invention and the combined garment Hays-Fleenor-Cole are both drawn to curved yokes on lower body garments such as jeans and are intended to be worn by human wearers. Human bodies are a limited range of sizes; therefore, garments and portions of garments such as yokes are also within a limited range of sizes as they use for human. One of ordinary skill in the art would recognize that are curve toward the waist band from .5 inches to 1 1/2 inches below a lower waist seam at the distance from 3 inches to 3.5 inches from the center of the rear side that appears would be within the scope of the combined garment Hays-Fleenor-Cole. Furthermore, one of ordinary skill would recognize that the dimensions of the curve could be optimized to the intended wearer’s dimensions to achieve the desired aesthetics, such as visually enhancing or deemphasizing the wearer’s curves.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have provided each of the curve toward the waist band from .5 inches to 1 1/2 inches below a lower waist seam at the distance from 3 inches to 3.5 inches from the center of the rear side, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. See MPEP 2144.05 II A.
Furthermore, It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have provided each of the curve toward the waist band from .5 inches to 1 1/2 inches below a lower waist seam at the distance from 3 inches to 3.5 inches from the center of the rear side, for the purpose of fitting the curves of the intended wearer and for the purpose of visually enhancing or deemphasizing the wearer’s curves as desired for the intended aesthetics.
Regarding claim 4, the combined garment Hays-Fleenor-Cole does not explicitly teach the left and right curves are at a distance from 1 7/8 inches to 1 3/4 inches from the lower waist seam at the side seams.
It is noted that yokes having left and right curves that are closest to the waistline at a distance from the center of the rear side are known in the art as “sweetheart” yokes, and sweetheart yokes are used to create visual illusions (as evident by Nick Coe https://www.heddels.com/dictionary/yoke/#:~:text=What%20does%20Yoke%20mean%3F,yoke%2C%20the%20greater%20the%20curve). The combined garment Hays-Cole does disclose left and right curves are at a distance from 1 7/8 inches to 1 3/4 inches from the lower waist seam at the side seams that appears to be within the range, but is silent as to the exact value of the distance.
The claimed invention and the combined garment Hays-Cole are both drawn to curved yokes on lower body garments such as jeans and are intended to be worn by human wearers. Human bodies are a limited range of sizes; therefore, garments and portions of garments such as yokes are also within a limited range of sizes as they use for human. One of ordinary skill in the art would recognize a distance from 1 7/8 inches to 1 3/4 inches from the lower waist seam at the side seams. Furthermore, one of ordinary skill would recognize that the dimensions of the curve could be optimized to the intended wearer’s dimensions to achieve the desired aesthetics, such as visually enhancing or de-emphasizing the wearer’s curves.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have provided each of the curve a distance from 1 7/8 inches to 1 3/4 inches from the lower waist seam at the side seams, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. See MPEP 2144.05 II A.
Furthermore, It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have provided each of the curve a distance from 1 7/8 inches to 1 3/4 inches from the lower waist seam at the side seams, for the purpose of fitting the curves of the intended wearer and for the purpose of visually enhancing or de-emphasizing the wearer’s curves as desired for the intended aesthetics.
Regarding claim 5, the combined garment Hays-Fleenor-Cole teaches all of the limitations of claim 5 and Cole further teaches a third side seam, wherein the first side seam and the third side seam form a first side panel; and a fourth side seam, wherein the second side seam and the fourth side seam for a second side panel, wherein the distance between the first side seam and the third side seam gradually decreases from the waistline to a bottom of the garment, and wherein the distance between the second side seam and the fourth side seam gradually decreases from the waistline to the bottom of the garment (Fig. 1, members 20 and 24 are on both the left and right sides, para 0042 and claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modified the combined garment Hays-Fleenor-Cole by adding the third and fourth seams to make the sides panel with the distance between the second side seam and the fourth side seam gradually decreases from the waistline to the bottom of the garment, as taught by Cole, for the purpose of visually enhancing or de-emphasizing the wearer’s curves as desired for the intended aesthetics. Additionally, applicant does not provide any criticality or unexpected results why the seam must be that specific orientation, and the court held that the particular placement of a structure was held to be an obvious matter of design choice. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellants specification, to make the necessary changes in the reference device." Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. Ago. & inter. 1984).
Regarding claim 6, the combined garment Hays-Fleenor-Cole teaches all of the limitations of claim 5 and Cole further teaches at least the third side seam and the fourth side seam are on the front side of the garment (Fig. 1, members 20 and 24 are on both the left and right sides, para 0042 and claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modified the combined garment Hays-Fleenor-Cole by adding the third and fourth seams on the front side, as taught by Cole, for the purpose of visually enhancing or de-emphasizing the wearer’s curves as desired for the intended aesthetics. Additionally, applicant does not provide any criticality or unexpected results why the seam must be that specific orientation, and the court held that the particular placement of a structure was held to be an obvious matter of design choice. The prior art must provide a motivation or reason for the worker in the art, without the benefit of applicant’s specification, to make the necessary changes in the reference device,” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351. 353 (Bd, Pat App, & inter, 1984).
Regarding claim 7, the combined garment Hays-Fleenor-Cole discloses a second pocket on the rear side and positioned at least partially over a second cheek of the buttocks of the wearer of the garment when worn, the second pocket being a mirror of the first pocket about a centerline of the garment (Figs 1-2).  
Regarding claims 8 and 12, the combined garment Hays-Fleenor-Cole teaches all of the limitations of claim 8 and Fleenor further teaches the interior edge of the pocket includes a first curve above a second curve, wherein the first curve arches toward a center of the pocket and the second curve arches away from the center of the pocket (Fig 1 annotated below).  

    PNG
    media_image2.png
    325
    366
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the curves of Fleenor on the pocket of Hays, in order to in order to adapt perfectly to the curved surface of the buttock and therefor provides more comfort for the user.
Additionally, applicant does not provide any criticality or unexpected results why the seam must be that specific orientation, and the court held that the particular placement of a structure was held to be an obvious matter of design choice. The prior art must provide a motivation or reason for the worker in the art, without the benefit of applicant’s specification, to make the necessary changes in the reference device,” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351. 353 (Bd, Pat App, & inter, 1984).
Regarding claim 9, the combined garment Hays-Fleenor-Cole discloses curved top edge of the first pocket has an interior end that is a first distance from the yoke and an exterior end that is a second distance from the yoke, the second distance being greater than the first distance (Fig 1 annotated below).   

    PNG
    media_image3.png
    627
    1016
    media_image3.png
    Greyscale

Regarding claims 11 and 13, the combined garment Hays-Fleenor-Cole discloses a second pocket on the rear side and positioned at least partially over a second cheek of the buttocks of the wearer of the garment when worn, the second pocket being a mirror of the first pocket about a centerline of the garment (Hays, Fig 1).  
Regarding claim 14, the combined garment Hays-Fleenor-Cole discloses the exterior edge of the first pocket is longer than the interior edge of the first pocket (Hays, Fig 1).   
Regarding claims 1 and 10, Hays teaches a garment, capable of a body-enhancing garment, the garment comprising: 
a front side (para 0014, the pants must have a front side);
a rear side, the rear side opposite the front side (Fig. 2); and 

    PNG
    media_image1.png
    368
    486
    media_image1.png
    Greyscale

a yoke on the rear side, wherein the yoke is anatomy warped (Fig. 2, member 2, para 0020 to 0022), wherein the yoke has a right curve and a left curve and arches toward a top of the garment, wherein the right curve extends from the first side to the center of the rear side and arches toward the top of the garment, and wherein the left curve extends from the second side to the center of the rear side and arches toward the top of the garment, and wherein the right curve and the left curve connect at the center of the rear of the garment (Fig. 2 annotated above and para 0020 to 0022),
a first pocket on the rear side and positioned at least partially over a first cheek of a buttocks of a wearer of the garment when worn, the yoke being positioned between a waistline of the garment and the first pocket (Fig 1, member 3); 
the first pocket comprising: an interior edge; and an exterior edge meeting the interior edge at a bottom of the pocket opposite the top edge, the first pocket being asymmetrical about a vertical line passing through the intersection of the interior edge and the exterior edge (Fig 2 annotated above) and an interior edge having a first length; and an exterior edge having a second length greater than the first length (Fig 1).  
Hays does not teach a curved top edge that arches away from a center of the first pocket; a first side seam; a second side seam, the second side seam opposite the first side seam; the right curve extends from the first side seam and the left curve extends from the second side seam.
Fleenor teaches a pocket garment having a curved top edge that arches away from a center of the first pocket (Fig 1, top curve).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the top edge of Hays pocket with the curved edge of Fleenor, in order to adapt perfectly to the curved surface of the buttock and therefor provides more comfort for the user.
The modified garment Hays-Fleenor does not teach a first side seam; a second side seam, the second side seam opposite the first side seam; the right curve extends from the first side seam and the left curve extends from the second side seam.
Cole teaches a garment having a first side seam; a second side seam, the second side seam opposite the first side seam (Fig. 1, members 20 are on both the left and right sides, para 0042 and claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to combine the garment of Hays by adding the side seams, as taught by Cole, in order to connect the front and back side together, as it is well known in the art that the seam is used to connect two portions together.
The combined garment Hays-Fleenor-Cole does not explicitly teach the right curve extends from the first side seam and the left curve extends from the second side seam. However, as seen in Hays, Fig. 2 that the yoke extends from the left side to the right side of the garment and the seams of Cole are on the left and right sides of the garment, therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to understand the seams of Cole would be located where the yoke of Hays started. Additionally, applicant does not provide any criticality or unexpected results why the seam must be that specific orientation, and the court held that the particular placement of a structure was held to be an obvious matter of design choice. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device." Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & inter. 1984).
Regarding claim 16, the combined garment Hays-Fleenor-Cole discloses the exterior edge meets the interior edge at a bottom of the pocket opposite the top edge, the first pocket being asymmetrical about a vertical line passing through the intersection of the interior edge and the exterior edge (Hays, Fig 1, member 3).  
Regarding claim 17, the combined garment Hays-Fleenor-Cole discloses a second pocket on the rear side and positioned at least partially over a second cheek of the buttocks of the wearer of the garment when worn, the second pocket being a mirror of the first pocket about a centerline of the garment (Hays, Fig 1, member 3).  
Regarding claim 18, the combined garment Hays-Fleenor-Cole teaches all of the limitation of claim 18 and Fleenor further teaches the interior edge of the pocket includes a first curve above a second curve, wherein the first curve arches toward a center of the pocket and the second curve arches away from the center of the pocket (Fig 1 of Fleenor annotated above).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the curves of Fleenor on the pocket of Hays, in order to in order to adapt perfectly to the curved surface of the buttock and therefor provides more comfort for the user.
Additionally, applicant does not provide any criticality or unexpected results why the seam must be that specific orientation, and the court held that the particular placement of a structure was held to be an obvious matter of design choice. The prior art must provide a motivation or reason for the worker in the art, without the benefit of applicant’s specification, to make the necessary changes in the reference device,” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351. 353 (Bd, Pat App, & inter, 1984).
Regarding claim 19, the combined garment Hays-Fleenor-Cole discloses curved top edge of the first pocket has an interior end that is a first distance from the yoke and an exterior end that is a second distance from the yoke, the second distance being greater than the first distance (Hays and Fleenor, Fig 1).
Response to Arguments
Applicant’s arguments, dated 12-23-2020, with respect to the drawing objection have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.
Applicant’s arguments, dated 12-23-2020, with respect to the rejection of claims under 35 U.S.C §112(b) have been fully considered, and are persuasive. The rejection to the claims has been withdrawn due to the amendments to the claims.
Applicant's arguments, date 12-23-2020, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Thus, the argument is not commensurate with the rejected claims, as the limitations have not been previously presented.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732                                                                                                                                                                                             

/KHOA D HUYNH/           Supervisory Patent Examiner, Art Unit 3732